 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDChapin & Chapin,Inc. and Robert E. Rossey. CaseDECISION6-CA-6894September12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn May 22, 1974, Administrative Law Judge Almi-ra Abbot Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.2STATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case came on for hearing before me at Pittsburgh,Pennsylvania, and Ft. Lauderdale, Florida, March 5, 6, 18,and 25, 1974. The original charge was filed and served onthe Respondent August 13, 1973; the first amended chargewas filed and served November 14, 1973; and the secondamended charge was filed November 29 and served Novem-ber 30, 1973. The complaint issued November 30, 1973.The issue is whether or not the Respondent denied em-ployment to Robert E. Rossey on its Carnegie, Pennsylva-nia, jobsite because the Respondent did not want to haveany "union problems," in violation of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended. Forthe reasons set forth below, I conclude that the Respondentviolated the Act as alleged.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respondent,Imake the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Chapin & Chapin, Inc., Pittsburgh, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidenceconvincesus that theresolutions are incorrect.Standard Dry Wall Products, Inc., 91NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecord andfind nobasis for reversing her findings.2Although not affecting the ultimate conclusions of the AdministrativeLaw Judge,we find merit in Respondent's claim that the Administrative LawJudge should havefound thatitwas Brown and not Smith who was supposedto discusswithRossey the latter's frequent presence in the field office, andthatBrowninfact didso on one occasion.We alsoagree with Respondentthat the recorddoesnot support the broad finding thatRespondent's policyis alwaysto issue two checks rather than one check for the full amount ofwages due at the timeof a layoff.Considering the record as a whole, however,we find that such misconstructions are insufficient to affect either the credi-bilityresolutions,see fn. 1, or anymaterial findingsofthe AdministrativeLaw Judge.In agreeing with the Administrative Law Judge's conclusions concerningthe unlawfulness of Respondent's conduct in not hiring Rossey, we notethat Smith's behavior in Carnegie further supports the finding that,but forunion pressure,Rosseywastobe employed there. Thus, Smith's statementto Gowerthat Rossey"wasn't ... put... to work because he didn't wantany union problems ...,"Smith's conversationswith Local President Trot-to in which Rosseywas discussed,and Respondent's unusual procedure ofwithholding Rossey's last paycheck unlessTrottowas also present, forwhich there is no plausible explanationin our view,all indicate that it wasthe possibility of "union problems" which promptedRespondent's decisionnot toemployRossey.We alsofind it inherentlyimprobable that Rosseywould have waited until the Carnegiejob startedto receivehis final pay-check if, as the Respondent contends,he had beenpresented with the op-tion while at St.Mary's ofreceivingit atthat time.FINDINGS OFFACT AND CONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is an Ohio corporation with its principaloffice located in Norwalk, Ohio, engaged in the business ofhighway construction. During the 12-month period preced-ing the issue of the complaint, the Respondent receivedgoods and materials valued in excess of $50,000 directlyfrom outside Pennsylvania for use at its Carnegie, Pennsyl-vania, jobsite. The Respondent admits, and I conclude, thatit is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.It.LABOR ORGANIZATIONThe Respondent admits, and I conclude, that Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Building Material andConstruction Drivers Local Union No. 341 is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICEA. Evidence PresentedRobert E. Rossey, the Charging Party, has been a mem-ber of the Union since 1966. During the fall of 1971, Rosseyand Thomas R. Gower, a lead mechanic and a member ofOperating Engineers Union, were both employed by Glas-cow Co. Oneday thetwo of them climbed into the cab of CHAPIN & CHAPIN, INC.a truck on the job and found a nut wedged into the gearshiftin violation of a company rule prohibiting truckdrivers fromblocking a transmission in this manner. As a result, JoePetno, who had driven the truck on the preceding shift, andwho also was a member of the Union, was discharged byGlascow Co. Petno filed a grievance, and Rossey and Gow-er testified at the hearings.While that proceeding was inprogress,Union President Hank Trotto asked Rossey totestify that the nut had not been found in the block but onthe floor of the truck, and told Rossey that if he refused totestify as requested, he would not work again. Rossey didrefuse, and his testimony in that proceeding did not con-form with Trotto's request. The arbitrator subsequently de-nied Petno's grievance. Thereafter, Rossey received asummonsto appear before the union executive board com-mittee to answer charges filed by a businessagent againsthim for wronging a brother teamster. Rossey appeared be-fore the committee in January 1972, but after a hearing thecharges were dropped.On May 31, 1973, Rossey receiveda messagefrom hismother to call the union hiring hall promptly at 7 p.m.because it had a job for him. He called promptly at 7 andspoke to President Trotto..he said Bob who? Rossey. I said yes, sir. He saidhow do you spell your last name, is it I E or EY? I saidyou know me Hank, it's ROSSEY. He said hold theline, he said Chuck Hineman [Secretary-Treasurer ofthe Union] wants to have a word with you, do youknow Chuck and I said yes I do know Chuck and verywell. I said he sold me my or I got my union book offof him in 1966.Hineman came to the phone and told Rossey he needed12 men for a job, but already had them.Early in June 1973, Thomas Gower was hired by theRespondent to work on a jobsite at St. Mary's, West Virgin-ia,which was outside the jurisdiction of the Union. Whenhe arrived at the jobsite, Gower asked project superinten-dent and admitted agent of the Respondent, B. J. Smith,whether he would hire Rossey as a truckdriver. Smithagreed to do so. Although Gower informed Smith that Ros-ser had "a problem with the union in Pittsburgh," Smithmade no response to the statement.Rossey reported for work at the jobsite in St. Mary'sabout June 4. He was assigned to drive the water truck andperform other duties during the few occasions when thewater truck was not in operation. His immediate supervisorwas Travis Chapin, son of the Respondent's majority stock-holder and paving foreman on the jobsite.On an occasion about midway through the St. Mary'sproject or thereabouts when Rossey and Smith were at arestaurant at St. Mary's, Rossey informed Smith in somedetail of his dispute with the Union over the Glascow-jobincident, and told Smith that the Union was not apt to placehim in a job. Smith responded that it made little differenceto him or that Rossey was not to worry about it.B. J. Smith conceded that at the time he hired Rossey atSt.Mary's and on several subsequent occasions, he toldRossey he would take him on to the Respondent's next job,251at Carnegie, Pennsylvania, if his work was satisfactory, andthat he intended to do so. Chapin also testified that heassumed inthe beginning that Rossey would be going on toCarnegie if he proved to be a sufficiently good driver. Ros-sey was employed for the duration of the St. Mary's projectuntil July 26 when his services were no longer needed there.Except on one occasion referred to below, Rossey was notcriticized,warned, or reprimanded about his work or hisconduct. Nevertheless, he was refused employment on theCarnegie job, which got under way about the first week ofAugust.The record shows that the hours worked by each employ-ee on the St. Mary's job were turned in by his foreman tofield office clerk Donn Brown at the end of each day;Brown forwarded the figures to the office in Norwalk at theend of the week; during the following week the hourly rate,deductions, and net weekly earnings were computed, andchecks were made out in Norwalk and sent to Brown whodistributed them to employees on Friday. Brown had au-thority to obtain figures by telephone and make out fieldchecks, which Smith signed, for pay owed an employee forwork performed during a current week and thus pay him infullwhen the employee was terminated, and on certainother unusual occasions. It is the Respondent's custom totake some of its truckdrivers from one job to the next, andto hire additional drivers as needed on each project throughthe local hiring hall or "off the bank" on a walk-in basis.Those drivers who were taken from St. Mary's to Carnegiewere not paid off when the St. Mary's job ended; I those whohad been hired locally for the St. Mary's job only wereterminated at the end of that job and were paid at the timein full with two checks-one covering work performed thepreceding week executed in Norwalk, and another for thecurrent week made out by Brown and signed by Smith. OnJuly 26, Rossey received only one check, for work per-formed the week ending July 21; he was not paid in full atthat time.The factual findings related above were not in dispute.'It iswith regard to some of the events discussed below thatthe witnesses were in dispute, and that the parties take op-posing positions.The General Counsel contends that the Respondent, al-though aware of Rossey's difficulties with the Union, wasindifferent to them as long as it was employing him on theSt.Mary's site because the work was not within the Union'sjurisdiction; that when the job was finished, the Respondentplaced Rossey on on-call status for the Carnegie job; butwhen work began on the Carnegie site, which was within theUnion's jurisdiction, the Respondent yielded topressureexerted by the Union and refused to employ Rossey in orderto avoid the displeasure of the Union. The Respondentcontends that Superintendent Smith decided about half waythrough the St. Mary's job that Rossey was an undesirable1 I do not understand the Respondent to contendthatRossey was nottaken to Carnegie because he was not one of the"key men" it was specificallypermittedby theapplicable collective-bargaining agreement with the Unionto take fromjob to job.In any event,the agreement does not contain anexclusive hiring hall provision,and Smith conceded that one of the drivershe took,Brownlee,was not a keyman.2 Except for jobsite steward Ronald Herman,referredto below,none ofthe Union's officials testified. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployee and that he did not wish to employ him at Carne-gie for that reason, and thereafter indicated as much whenRossey inquired about such employment; and that Smithterminated him when his services were no longer needed atSt.Mary's, before proceeding on to the Carnegie site andany contact with union officials.The General Counsel's case is built upon the testimonyof Gower and Rossey.Rossey testified that he had no arguments or personalityconflicts on the St. Mary's job. Indeed, he was compliment-ed on his work by both Smith and Travis Chapin. The onlytime he was criticized was for the incident testified to byB. J. Smith (discussed below). In any event, after that inci-dent occurred, Smith again reassured Rossey only 10 daysor so before the St. Mary's job ended, when Smith askedRossey to take a temporaryassignmentinWeston, WestVirginia, that he still intended to take Rossey to Carnegie.Moreover, when Rossey walked into the field office afterwork on Thursday, July 26, Smith told Rossey the St.Mary's jobwas finished except for a skeleton cleanup crew,and told Brown to give Rossey his check, that he was goingto Carnegie.Smith said he was having trouble getting truckstomove the batch plant to the Pittsburghsite,and thatSmith would call Rossey when he got the batch plant movedand set up.It is undisputedthat Friday,being a regularpayday forthe work performed the preceding week, ending July 21,Brown had received from Norwalk the crew's checks forthat period, to be given out the next day. As Rossey wasleaving at once, Brown wished to give Rossey his check forthe week ending July 21 at thetime, but Rossey's check hadnot been received. Upon investigation, Brown discoveredthat Rossey's check had been sent to Weston by mistakebecause he had worked there temporarily during that week.Rossey's testimony continued:Rossey suggested that Smith just give him$25 or $50, andwhen Rossey came to Carnegie, he could pick up the check,cash it, and pay the Company back. Smith said he could notgive Rossey an advance. Brown then called the Norwalkoffice again and asked for figures for a payoff for Rossey,his "total hours," subtracted the wages due Rossey for thecurrent week, and wrote a field check for the precedingweek's work as a replacement for the misdirected Norwalkcheck. Brown did not offer to pay Rossey for the last weekhe worked at St. Mary's, and there was no discussion of thatmatter.On August 7, 1973, Rossey visited the Carnegie site to getthe check still due him and to see when the job would start.After Brown told him his check was not there:Mr. Smith said to me that he hadn't done me any goodthat day, that Mr. Trotto had been out to the job site,caught several laborers driving truck and that he hadto get all of his men then out of the hall.Rossey then called Union President Trotto and toldhim if Trotto had caught laborers driving a truck, Ros-sey should receive a day's pay for it because Rosseywas employed by Chapin & Chapin andwas on itspayroll.3It is apractice for an employer who permits employees who are notHe said no, I wasn't working for Chapin, I wasn't em-ployed with Chapin. He said that B. J. Smith, Mr.Smith had said that he didn't want me on the job washis statement and that he would take anybody out ofthe hall but me.Rossey then called Smith and asked him if he had made thatstatementto Trotto.... and he said no Bob I didn't. He said I did have along talk with Mr. Trotto and a couple of my foremendon't like your attitude and he said I have a road tobuild. You understand my position, I have no alterna-tive but to let you go.Informed he could not get his check unless Trotto waspresent, Rossey made several more trips to the Carnegie siteto get his check, but missed Trotto on each occasion. Hislast visit was made August 13. Smith refused to give him thecheck because Trotto was not present, but told Rossey if hehad known what Rossey and Gower were up to, he wouldhave stuck with them to the end. Rossey replied that theywere not up to anything, that Smith had known about hisunion problems because it had been discussed at the St.Mary's restaurant. Rossey received his final check August16 after contacting the Wage and Hour Division.Thomas Gower testified that on August 8, at the start ofthe Carnegie job, Gower, who had been taken on to that jobfrom St. Mary's, encountered Smith on the jobsite.Mr. Smith and myself were discussing the job, and Iasked B J., straight out if Bob Rossey was-why BobRossey didn't come to the job, at Carnegie, and heresponded that he wasn't going to put Rossey to work,because he didn't want any union problems... .The Respondentpresentedtestimony by B. J. Smith,Travis Chapin, DonnBrown,Norwalk payrollsuperinten-dent Duane Carpenter, and Union steward for the Carnegiejobsite Ronald Herman.B. J. Smith testifiedthat in June about half way throughthe St.Mary's job an incident occurred which infuriatedSmith with Rossey. Smith observed from somedistanceaway that Whitey (Norman Williams, Sr.), a Teamstermember and a foreman on the job, was aboutto run a reartire of the tractor-trailer he was driving onto a paving form.Aware that Williams' view was obstructed by the load ofwire meshon the truck, Smith ran toward the truck yellingto Rossey who was standing near the truck to stop Whitey.Rossey made no effort to stop the truck and it ran over theform and blew a $250-260 tire. Smith asked Rossey,why in the hell didn't you stop the truck and he said,well, I'm not out here to watch the god damn driversor whatever the circumstances are. I'm out here to drivea truck not to see to it that another driver doesn't makemembers ofthe Unionto perform work withinthe Union's jurisdiction to payequivalent wages to orthrough the Union to amember who would otherwisehave hadthe work. CHAPIN & CHAPIN, INC.253a mistake.Smith subsequently told Williams he was sorry he had notfired Rossey on the spot.Rossey's account of this incident, given on rebuttal, wasthat both he and Smith waved their arms and yelled toWilliams to stop, but he failed to do so and hit the formblowing the tire. Smith then said,what was I doing, I let him back into that form, he saidI stood right there and watched him and I didn't doanything.Isaid, "B. J., I screamed my brains out and youscreamed your brains out and he wouldn't stop. I'm notout here to watch Whitey, I'm not responsible forWhitey's actions. He's the foreman, he's supposed tomake sure I do my job, my work."After Williams got out of the truck,I said what's the matter Whitey, why didn't you stop,you heard us screaming, I said didn't you hear usscreaming and he said yes I heard you, but it was toolate to stop. That was all he said. He made a remarkthen to Tom Gower that he felt like dragging up, drag-ging up and quitting.Gower was present,at some distance,when this incidentoccurred,but did notsee or hear enough to shed any lighton it.Williams did not testify.On another occasion at St.Mary's,Smith's testimonycontinued,a mechanic named Griffy told him that Rosseyhad gone through his tools at different times when Griffywas away fromhis truck,and if Smith did not keep Rosseyout of his truck,he would have to lock it every time he gotout and that would make it harder for him to do hismechanic'swork.Rossey claimed he never wentin Griffy's toolbox excepton occasionswhen Griffysent Rossey to get tools and bringthem to him.Griffydid not testify.Office ClerkDonn Brown testified he complained toSmith a number of times about Rossey's interfering with hiswork,and requested Smith to tell Rossey not to come to hisoffice and ask about his hours but to go to his foremaninstead. Smith testified only that Brown reported to himthat Rossey came into the office quite often to check histime,but Smith did not indicate that he spoke to Rosseyabout it.Smith testified he discussed Rossey's performance withTravis Chapintwo or three times;they evaluated him aslimited in what he could operate,as he was not a suitabletractor-trailer driver;and his overall performance as aver-age or below.It was the above factors,plus Rossey's inabili-ty to get along with supervisors, particularlyTravis Chapin,that decided Smith not to take Rossey to Carnegie.Chapin testified that he considered Rossey average as adriver of thewater truck,but incapable as a tractor-trailerdriver,as he was unable to back that vehicle with adequateguidance;that it was not uncommon for Rossey to come towork smelling of alcohol, although he was not, he said,accusing Rossey of being drunk. Chapin also testified thatRossey required supervision to oversee his work and to seethat he did not take the Company on his time. Chapindiscussed the matter with Smith two or threetimes,mainlytoward the end of the job. He told Smith he was not satisfiedwith Rossey's performance, particularly his attitude on thejob, i.e., his personality and his inabilityto get along withChapin and Chapin's assistant, and the fact that severalemployees, as well as Chapin, did not care to be in contactwith Rossey.Although Gower agreed that Rossey came to work smell-ing of alcohol on occasion, Rossey said he seldom if everdrank hard liquor and pointed out that only 3.2 percent beeris sold in West Virginia.Smith's testimony continued: After the decision not totake Rossey to Carnegie was reached, whenever Rosseyinquired, Smith told him it was "doubtful" he would begoing to the Carnegie site with the crew. Smith specificallydenied promising Rossey he was going to Carnegie at thetime he sent him to Weston. Smith finally informed Rosseyhe would be dealing with the Local 341 hiring hall at Carne-gie, advised him to register there, and promised that if theUnion sent him out, Smith would put him to work. Smithaffirmed that he made a prehearing statement to a Boardagent investigating the case to the effect that he had givenRossey "no satisfaction" when he asked about going toCarnegie, but never gave Rossey a direct "No."At the end of the St. Mary's project, Smith testified, atfirst, that he told Brown to write Rossey's check; he thensaid he used the word "checks." Although he did not explainto Brown, Smith said, he meant for Rossey to be paid offin full-for the preceding week and the current week. Smithtestified both that he told Brown Rossey was being laid off,and that he did not tell him that.Brown's testimony was that Smith told him Rossey wasnot needed and was laid off; that Brown called the Norwalkoffice and obtained from a clerk there the figures for payingRossey for the previous week, ending July 21, and for thecurrent week, ending July 28. He wrote out a replacementcheck for the week ending July 21. Although he was goingto write another check for Rossey's last week at St. Mary's,the week ending July 28, Rossey told him it was not neces-sary, that he wanted to receive his check for that period withthe other men, and as he lived close to the Carnegie job, hewould drop by and pick it up there. Carpenter implied thatitwas he, and not his clerk, who gave Rossey's payoff fig-ures to Brown over the phone from Norwalk.Smith testified he arrived at the Carnegie site August 2.It was on August 8, and not August 7, that Rossey first cameto the site, he said. On August 8, before Rossey showed up,Smith said, Trotto visited the jobsite and questioned himabout laborers driving trucks; Smith told Trotto he did notwant Rossey because he permitted Whitey to run over theform, went through Griffy's tools, and smelled of alcohol.Trotto merely replied "it was immaterial to him one way orthe other whether he was hired or not." When Rosseyshowed up later that day, he asked about employment andsaid he heard Smith had laborers driving trucks. Smith re-plied that he "doubted there would be employment forhim," but if he registered at the hall and was sent out, Smith 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould accept him.Rossey stated that there was no need forhim to register because"with the standing he had in therethat they wouldn't send him out."On August 9, the day after the aforesaid events, Smithtestified,Ronald Herman reported for work.Herman andTrotto met with Smith,and discussed Herman's duties assteward;some mention was made of Rossey and Smith toldthem he did not want Rossey on the project;Trotto said itwas immaterial to him,but not to give Rossey his finalcheck unless Trotto was present to verify its accuracy.On Rossey's last visit to the site,August 10 or 11, he madea final inquiry as to whether there was any work for him,and Smith told him there would not be,without explainingwhy.Smith manned the Carnegie job with drivers broughtfrom St.Mary's and drivers sent out by the Union hall. Hetestified that neither Trotto nor any other Local 341 officialtold him they did not want Rossey on the Carnegie job nordid any Union official try to influence him regardingRossey's employment.Ronald Herman testified he was hired by the Respondentout of the Union hall to drive the water truck on the Carne-gie job, the same truck Rossey had driven on the St.Mary'ssite.He was appointed Local 34 l's job steward by the busi-ness agent,an appointment he received on 75 percent of thejobs he worked.Herman said he reported for work August9 and it was he who received a day's pay for driving per-formed by laborers the day before,August 8. Herman testi-fied he never heard Trotto say that Rossey was not to behired,but the day he reported for work Smith told him "hehad some problems with one of the Teamsters,"and askedhim, "Do you know a fellow by the name of Bob Rossey."Herman replied he did,and asked if Rossey was coming onthis job.Smith then said,"definitely not, he will not be onthis job in Carnegie."A few days later Herman also heardSmith tell Gower that Rossey "definitely would not be onthe Carnegie job." Herman heard no reference to Unionproblems,but conceded he did not hear the entire conversa-tion.B. Analysis and ConclusionsIn my opinion, Thomas Gower's demeanor was the mostimpressive of all the witnesses.In addition,his testimony asa whole demonstrated that he is a man of integrity;withoutattempting to paint a portrait of Rossey as a flawless man,he was firm and unshakable as to the reason Smith gave himfor Rossey's absence from the Carnegie site.As for Rossey,careful review of his testimony as a whole and as to particu-lars persuades me that although not entirely certain aboutsome minor matters,his account of the relevant events setforth above was the true one. His character as one whorefuses to lie, even under pressure,was demonstrated at thetime of the Petno grievance hearings,and in my opinion wasdemonstrated again in this proceeding in which he told onlywhat he knew without embellishment or dissembling.By contrast,the demeanor of the Respondent's witnesseswas less impressive,and in instances their testimony wasinconsistent,self-contradictory, and at odds with undisput-ed facts.Thus,except for the one occasion when Smithsought to blame Rossey for the damage to Whitey's truck,it is undisputed that no one in authority criticized Rossey'swork on the St.Mary's job even though Smith and Chapinclaimed to have discussed his shortcomings on several occa-sions among themselves.Smith did not corroborate Brown'stestimony that he asked Smith to remonstrate with Rossey,and obviously Smith did not do so.Nor did he follow up onGriffy's alleged complaint about his tools.Smith and Cha-pin gave as one of Rossey's shortcomings his inability todrive a tractor-trailer.Yet it is clear that Rossey was keptbusy the large majority of his time at St.Mary's, as Hermanwas at Carnegie,driving the water truck.It also seems un-likely to me that the smell of 3.2 beer would be offensive tomen doing heavy construction out of doors.Smith's andChapin's references to Rossey's "average"performance, at-titude,personality,and inability to get along with peoplewere vague,unsupported by specifics,and unpersuasive.Ihave no doubt that rightly or wrongly Smith lost histemper with Rossey when Whitey blew the truck tire. I alsohave no doubt that Travis Chapin did not like Rossey asthey seemed quite different types in many ways. The Re-spondent does not claim,however, that it was for thesereasons alone that Rossey became persona non grata. In-deed, it is the very plethora of complaints that casts discrediton the Respondent's position.If there were so many thingswrong with Rossey, why would they never mention any ofthem to him? And, more bewildering,why would Smithmislead Rossey about his prospects of future employmentby saying his continuance with the Respondent was only"doubtful,"and that he would be hired at Carnegie if he wasdispatched by the Union hall,and yet tell Trotto he wouldnot have Rossey on the project?Moreover,the evidence presentedby theRespondent tocontrovert Rossey's testimony that Smith affirmed his con-tinued intent to employ Rossey at Carnegie on his last dayat St.Mary's is unconvincing,to say the least.Thus, whileBrown testified that Smith said Rossey was "laid off," Smithcontradicted himself as to whether he said that or not. Andalthough Smith attempted to convey the impression that heintended Rossey to be terminated by instructing Brown togive him his "checks," he also contradicted himself as towhether he said that or told Brown to give Rossey his"check."Brown and Carpenter were not in agreement overBrown'scalls toNorwalk,Smith did not corroborateBrown's testimony that it was Rossey who refused his finalpay-off check;and there is no indication that Smith raisedany question about this when he signed only one,instead oftwo, field checks at the time of Rossey's departure from St.Mary's.Accordingly,it is clear,and I find,that Smith intendedto employ Rossey on the Carnegie project through the timehe left St.Mary's for Carnegie.It is also clear that the only relevant occurrence betweenthat time and the time Rossey reported to the Carnegie sitewas Smith's conference with PresidentTrotto.It is undis-puted thatTrottohad threatened to prevent Rossey fromworking because Rossey had testified contrary to theUnion's interests in the Petno matter.According to Smith,Rossey's name did come up at this meeting with Trotto butonly in a context of Smith's detailing his complaints againstRossey and volunteering that he did not want Rossey on thejob, despite which Smith immediately thereafter again told CHAPIN & CHAPIN, INC.255Rossey that his employment was only doubtful and prom-ised to hire him if he was referred by the hall. Indeed,according to Smith and Herman, Rossey's name came up inother discussions, each time Smith reiterating his determi-nation not to employ Rossey, and each time Trotto declar-ing the immateriality of it while Herman remained silent.Trotto did not come forward to support this testimony, andI find it totally unbelievable.Accordingly, I find thatthe reasonsadvanced for theRespondent's refusal to employ Rossey at Carnegie werepretexts to conceal the real reason, which was that Trottocarried out his threat by informing Smith that the employ-ment of Rossey would incur the displeasure of the Union,and that Smith gave in and, on August 9, hired Herman toperform. the work intended for Rossey in order to avoidtrouble with the Union as he revealed to Gower and impliedto Rossey.Iconclude that the Respondent thereby discriminatedagainstRossey in violation of Section 8(a)(3) and (1) of theAct.4IV. REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and from infringingin any like or related manner on its employees' rights guar-anteed by the Act.Having found that the Respondent refused to employRobert E. Rossey for discriminatoryreasons, I also recom-mend that it be ordered to offer him immediate and fullemployment as water-truckdriver at its Carnegie, Pennsyl-vania,jobsite, or if that job no longer exists, to a substantial-ly equivalent job, without prejudice to his seniority andother rights and privileges, and to make him whole for anyloss of earnings suffered by reason of the discriminationagainst him on August 9, 1973, plus interest at 6 percent perannum. F.W.Woolworth Company,90 NLRB 289;IsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:Building Material and Construction Drivers Local UnionNo. 341, or any other labor organization, except to theextent permitted by a valid union-security agreement au-thorizedby Section 8(a)(3) of the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a)Offer Robert E. Rossey immediate employment tothe job of water-truckdriver at its Carnegie, Pennsylvania,jobsite, or if that job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority or otherrights and privileges, and make him whole for hislost earn-ings in the manner set forth in the section of this Decisionentitled "Remedy."(b) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(c)Post at all its jobsites within the jurisdiction of theabove-named Union, copies of the attached notice marked"Appendix." 6 Copies of the notice, on forms provided bythe Regional Director for Region 6, after being duly signedby an authorized representative of the Respondent, shall beposted by the Respondent immediately upon receipt there-of, and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.6In the event that the Board's Order isenforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the National Labor Relations Board."ORDERSThe Respondent, Chapin & Chapin, Inc., of Norwalk,Ohio,its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing employment to or otherwise discriminatingagainst any employee or applicant for employment in orderto avoid trouble with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,N.L.R.B. v. Aclang,Inc.,466F.2d 558, 562 (C.A. 5);N.L.R.B. v. Local138,International Unionof OperatingEngineers,AFL-CIO(Zara ContractingCo., Inc.,et at.),293 F.2d 187, 197 (C.A. 2);Motor CityElectricCompany,204NLRB No.77;RustEngineeringCompany,183 NLRB No. 76.5 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse employment or otherwise dis-criminate against any employee or applicant for em-ployment in order to avoid trouble with InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Building Material andConstruction Drivers Local Union No. 341, or anyother labor organization, except to the extent permittedby a valid union-security agreement authorized by Sec-tion 8(a)(3) of the National Labor Relations Act, asamended. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof rights guaranteed to them by Section 7 of the Act.WE WILL OFFER Robert E.Rossey employment to thejob of water-truck driver at our Carnegie,Pennsylva-nia, jobsite,or if that job is no longer available, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges.WE WILL make Robert E.Rossey whole for any lossof pay he suffered as a result of the discriminationagainst him,plus interest at 6 percent per annum.DatedByCHAPIN & CHAPIN, INC.(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,1536 Federal Building,1000 Liber-ty Ave.,Pittsburgh,Pa. 15222 Telephone(412) 644-2977.